 
TERMINALING SERVICES AGREEMENT
 
FOR
 
COMMINGLED PRODUCTS
 
FUEL STREAMERS, INC.
 
AND
 
INTERCONTINENTAL FUELS, LLC
 
HOUSTON, TX


Terminaling Services Agreement – Commingled Products – Fuel Streamers, Inc.

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
1.
Services /Reports/Documentation/Audit
1
2.
Fees, Charges and Minimum Throughput Obligations
2
3.
Operations, Facilities, Receipts and Deliveries /Indemnification
2
4.
Title and Custody
6
5.
Product Loans and Exchanges
7
6.
Product Measurement
7
7.
Product Loss Allowance
8
8.
Force Majeure
8
9.
Availability of Facilities
9
10.
General/Notices
9
11.
Assignability
10
12.
Compliance with Law
10
13.
Fixtures and Equipment
11
14.
Default and Remedies
11
15.
Insurance, Liability and Indemnity
12
16.  
Conflict of Interes
 
       
Attachment “A”
14
       
Attachment “B”
17

 
Terminaling Services Agreement – Commingled Products – Fuel Streamers, Inc.

 
 

--------------------------------------------------------------------------------

 
 
TERMINALING SERVICES AGREEMENT
 
This Terminaling Services Agreement for Commingled Products (this “Agreement”)
is made on the 16th day of December 2007 by and between Intercontinental Fuels,
LLC, (“Owner”), with offices at Houston, Texas, and FUEL STREAMERS, INC
(“Customer”), with offices at 17617 Aldine Westfield Rd. Houston, TX 77073
(referred to herein individually as “Party” and collectively as “Parties”) for
commingled terminaling services at the described terminal upon the terms and
conditions herein set forth.
 
 
1.
SERVICES/REPORTS/DOCUMENTATION/AUDIT:

 
 
1.1
Pursuant to this Agreement, Owner shall, at Owner’s terminal facility located at
17617 Aldine Westfield Rd., Houston, Texas  77073, (the “Terminal”) , provide
services related to the receipt, storage, throughput, custody and delivery of
said Customer’s Product to and from Customer or on behalf of Customer.  Owner
agrees to receive, store, and deliver Product into and out of the Terminal and
provide the facilities reasonably necessary to perform such services and provide
such additional services as may be set forth under this Agreement and
attachments hereto, for the fees, rates and charges, and in accordance with the
terms and conditions, herein contained.  Said services shall be performed in a
manner consistent with practices in the US terminal industry and in compliance
with applicable laws, rules, regulations and ordinances.

 
 
1.2
On each day of activity, Owner shall fax to Customer a statement of receipts
deliveries, transfers and ending inventory.  Said statements shall be emailed to
[Confidential treatment claimed pursuant to Rule 24b-2]

 
 
1.3
Owner shall provide to Customer copies of documentation of receipts, transfers,
and/or deliveries as set forth herein and as otherwise reasonably requested.

 
 
1.4
Within fifteen (15) days following the end of each calendar month during the
term of this Agreement, Owner shall submit to Customer statements recording the
volume of Customer’s Product received into and delivered from the Terminal
during the preceding calendar month, together with a statement of amounts due
for services provided during the preceding 30 day period.  The said monthly
invoice shall include charges for minimum throughput obligation charges as may
be set forth on Attachment “A”.  Said statement and invoices shall be mailed to
Customer at [Confidential treatment claimed pursuant to Rule 24b-2].

 
 
1.5
Each Party shall maintain a true and correct set of records pertaining to its
performance of this Agreement and all transactions related thereto and shall
retain copies of all such

 
Terminaling Services Agreement – Commingled Products – Fuel Streamers, Inc.

 
1

--------------------------------------------------------------------------------

 
 
 
records for a period of not less than three years following termination or
cancellation of this Agreement.  Upon reasonable request, a Party may audit such
records  of the other Party.

 
 
2.
FEES, CHARGES, AND MINIMUM THROUGHPUT OBLIGATIONS:

 
 
2.1
Customer agrees to pay Owner any and all charges and fees accruing hereunder for
services rendered and as otherwise set forth herein and in Attachment “A”.  The
fees, rates and charges shall be subject to any applicable escalation set forth
in said Attachment “A”.

 
 
2.2
All fees, rates, and  charges shall be due and payable immediately upon within
30 days of Customer’s receipt of Owner’s invoice for same, but such fees, rates
and charges shall not be deemed to be past due/overdue until the expiration of
20 days after Customer’s receipt of Owner’s invoice for same.

 
 
2.3
The Parties acknowledge and agree that the minimum throughput volume requirement
of each Product covered by this Agreement for each term (or partial term, as may
be specified in Attachment “A” hereof is specified in Attachment “A”.  Should
Customer fail to deliver the minimum quantities specified, as set forth in
Attachment “A”, (except for deficiencies due to force majeure reasons specified
herein , or Owner’s sole inability to receive Customer’s shipments due to
insufficient storage availability), Customer shall be obligated to pay a
deficiency charge equal to the deficient barrel number multiplied by the
applicable throughput fee, specified in Attachment “A”, in addition to other
fees, rates and charges therein provided.  Said deficiency charge will be
reconciled every  two years.

 
 
3.
OPERATIONS, FACILITIES, RECEIPTS AND DELIVERIES/INDEMNIFICATION:

 
 
3.1
Unless otherwise agreed by the Parties, Customer’s Product shall be delivered to
the Terminal, by or on behalf of Customer, via the valid delivery modes
available at the Terminal (as specified in Attachment “A”) free of any charge to
Owner.

 
 
3.2
Receipts and deliveries shall be handled within the normal business hours of the
Terminal, which are specified on Attachment “A”, or as otherwise agreed
herein.  As reasonably required by circumstances, Owner may make temporary
changes in business hours, without Customer’s approval.  Owner shall notify
Customer of such temporary changes in advance or as soon after implementation as
is practicable.

 
 
3.3
Customer shall provide and maintain updated forecasts of scheduled deliveries of
Product to the Terminal, which forecasts shall include details as to type, grade
and quantity of each Product.

 
Terminaling Services Agreement – Commingled Products – Fuel Streamers, Inc.

 
2

--------------------------------------------------------------------------------

 

All receipts and shipments of Product shall be arranged by Customer, and Owner
shall be responsible only to receive or discharge Product.  Customer shall
notify Owner of tentative in-bound shipment arrival dates and volumes reasonably
in advance of estimated arrival dates.  Upon receipt of such nomination, Owner
shall, within 24 hours, advise Customer of Terminal acceptance or rejection of
said nomination.  Customer or Customer’s agent shall notify Owner of revised
estimated arrival dates promptly as known and shall give confirmatory notice of
a 24 hour window of the estimated arrival date and time approximately 48, 24 and
12 hours in advance.  Unless Owner otherwise agrees, receipts and deliveries
outside of the 24 hour window shall be handled on a first come, first served
basis.  If the Terminal will not be available to receive or deliver Customer’s
Product at the expected arrival time, the Owner shall advise as to the earliest
time when Customer’s Product may be received or delivered.  Owner shall not be
liable for delays which are not caused by Owner’s acts or omissions or due to
force majeure events.


 
3.4
Owner shall provide suitable piping and related facilities reasonably necessary
for the receipt of Product to and from the Terminal.



3.5
(a.)   Customer warrants to Owner that any and all Product tendered by or for
the account of Customer for receipt by the Terminal shall conform to the
specifications for such Product set forth in Attachment “B” herein, and herein
comply with industry standards and all applicable laws, rules and
regulations.  Owner shall not be obligated to  receive Product into the Terminal
which is contaminated or otherwise fails to meet said specifications, nor shall
Owner be obligated to accept Product which fails to meet quality specifications
set forth in Attachment “B”.  In the event that Product received from Customer
does not meet specifications or is contaminated, Owner shall promptly notify
Customer.  Owner may take such action as deemed reasonably necessary to remedy
any effects of said off-specification or contaminated Product, including
transfer of the Product to another facility and cleaning and repair of tanks,
lines and other Terminal equipment.  It is therefore understood that Owner shall
be entitle to rely upon the specifications and representations of Customer as to
Product quality.  Customer shall indemnify and hold Owner harmless from and
against any and all damages, costs, expense (including not by limitation
reasonable attorney’s fees), penalty or fine(s) incurred by Owner and arising
out of or related to the delivery to the Terminal of Customer’s Product which
does not comply with the requirements of this Agreement; provided, however, that
written notice of any such claim for such damages, costs, expense, penalty or
fine is given by Owner to Customer within ninety (90) days of receipt of such
Product at the Terminal by Owner.  Where Customer is at fault, the maximum
liability of Customer shall not exceed, and is strictly limited to, costs and
reasonable expenses actually incurred by Owner and Owner’s other customers
(“Other Customers”) in damage to Product, equipment, cleaning and repairing tank
facilities, tank trucks and other vessels into which such Owner’s and Owner’s
Other Customer’s Product was delivered at or from the Terminal, plus any fines
and penalties actually levied against Owner or Other Customers by reason of such
Customer’s fault.  In the event Customer knows, or has reason to believe, that
any Product so tendered does not conform with these requirements, Customer shall
notify Owner thereof as soon as possible, whereupon, Owner may elect to refuse
tender or, if Owner has accepted Product into Terminal, Owner may make such
disposition of the non-conforming Product as deemed prudent.  Notwithstanding
anything to the contrary herein, Owner’s indemnities under this Agreement shall
not apply with respect to non-conforming Product.



Terminaling Services Agreement – Commingled Products – Fuel Streamers, Inc.

 
3

--------------------------------------------------------------------------------

 


 
(b.)   Prior to time of each receipt from Customer, a certificate setting forth
quality, grade and other specifications shall be delivered to Owner.  Owner may,
at Owner’s discretion, test Products received by the Terminal for the account of
Customer to determine quality.  Such tests will performed by independent
petroleum inspectors on samples taken prior to receipt of Product into the
Terminal. Test shall be made in accordance with the latest ASTM standards and
evidenced by appropriate certificate of testing.  Such certificate shall be
conclusive of quality of Product tested.  Customer shall bear the reasonable
cost of such independent testing, and shall reimburse Owner upon presentation of
written invoice.



 
3.6
Owner shall redeliver to Customer, or to such third parties as Customer may
direct, the Product held by Owner at the Terminal for the account of
Customer.  Customer shall be responsible  to provide documentation required to
authorize deliveries for or on its behalf from the Terminal.  Where Product is
to be delivered from the Terminal via Terminal loading racks such deliveries
shall be made only upon the written  authorization of Customer and only to
properly qualified and authorized individuals.

 
 
3.7
Except to the extent caused by Customer’s negligent acts or omissions, Owner
assumes the responsibility for contamination occurring while Product is in
storage.  Owner warrants to Customer that any and all Product delivered to
Customer from the Terminal shall conform to the specifications for such Product
set forth in Attachment “B” and herein, and shall comply with industry standards
and all applicable laws, rules and regulations.  The maximum liability of Owner
shall not exceed, and is strictly limited to, the difference between the value
of the Product delivered to the Terminal and the value of the Product
subsequently received by the Customer, plus the reasonable costs and expenses
actually incurred by Customer and Customer’s immediate purchaser in damage to
Product, equipment, cleaning and repairing tank trucks, and facilities, into
which such Product was delivered at the Terminal, plus and fines and penalties
actually levied against Customer or Customer’s immediate purchaser.  Owner has
the option, in lieu of payment for Product, to replace such Product.



Terminaling Services Agreement – Commingled Products – Fuel Streamers, Inc.

 
4

--------------------------------------------------------------------------------

 
 
 
3.8
In the event and to the extent that Owner suffers damages, expenses, costs,
claims, actions, fines, or penalties arising out of or related to the receipt or
delivery of Customer’s Product to and from the Terminal or associated with the
installation, maintenance, or removal of Customer’s equipment at the Terminal,
to the extent that are the same caused by Customer’s negligent or willful act or
omission and further to the extent that the same are not caused by Owner’s
negligent or willful act or omission, Customer shall indemnify and hold Owner
harmless there from.

 
 
3.9
If any governmental body requires installation of any alteration or addition to
any tank or other equipment at the Terminal which is used in relation to this
Agreement, for purposes of compliance with applicable Federal, State or local
law or regulation, or to prevent or reduce noise, the emission into the
atmosphere of smoke, dust, fumes, vapors, or other matters caused by the
Products or discharge of any matter into the environment, Owner shall notify
Customer of its prorated cost of making any such installation or alteration.  If
Customer elects to not share in such cost, the Owner may terminate this
Agreement by giving Customer notice of its intention no later than 30 days prior
to the date upon which such improvement, alteration or addition is required by
the governmental body.  If Owner or Customer does not so terminate this
Agreement, Owner may make such improvement, alteration or addition and Customer
will pay its proportionate share of the costs (which will be determined by
dividing the volume of Customer Product through the piece of equipment upgraded
by the total volume of product through said equipment), said costs to be
prorated monthly over the remaining Term which can be extended under mutually
acceptable terms. In addition to     installation costs, these costs include
engineering and interest expense (at a rate of 1% over the prime lending rate on
the date of completion of such installation), and subsequent reasonable expenses
of operating or maintaining such installation (if any).

 
 
3.10
If a special method of terminaling Product is required, the Customer shall
notify Owner in writing giving Owner sufficient time to take the necessary
preparatory measures.  Failing such notice Owner shall not be liable for losses
and/or damage incurred, due to special method not employed, during the
terminaling of Products in question.  Owner shall not be obligated to provide
any special terminaling service for which it is not equipped or prepared to
provide.

 
 
3.11
If any Terminal equipment necessary to provide service pursuant to this
Agreement is or becomes non-functional for an unreasonable period of time,
except to the extent any such non-functioning is caused by a Force Majeure Event
or the act of omission of Customer, any minimum throughput requirement set forth
on Attachment “A”, shall be reduced by an equitable amount, for so long as the
system remains inoperable, or for so long as substantially equivalent and
convenient substitute systems are not provided; provided, however, if the system
remains inoperable and if substantially equivalent and convenient substitute
systems are not provided for a period of 90  consecutive days or more, the
Customer may terminate this Agreement by giving Owner ten (10) day’s notice
thereof.



Terminaling Services Agreement – Commingled Products – Fuel Streamers, Inc.

 
5

--------------------------------------------------------------------------------

 
 
 
3.12
If Owner’s use of the Terminal for the handling of Product shall be
substantially and materially restrained or enjoined by judicial process, or
terminated by municipal or other government authority or by right of eminent
domain, either Party may terminate this Agreement upon written notice to the
other Party.

 
 
4
TITLE AND CUSTODY:

 
 
4.1
Title to Customer’s Product shall remain with Customer at all times subject to
any lien in favor of Owner created pursuant to the terms of this Agreement.  If
Customer desires to insure its Product it shall be responsible to do that at its
sole cost and expense; Owner shall not be obligated to insure Customer’s
Product.

 
4.2
Owner’s custody of Customer’s Product shall be as follows:

 
a.  Where Customer’s Product is to be received via a pipeline, Owner’s custody
begins when  said Product reaches Owner’s first valve at the Terminal downstream
of the pipeline delivery station.
 
b.  Where Customer’s Product is to be received via a tank truck pipeline,
Owner’s custody begins when said Product reaches Owner’s first valve at the
Terminal downstream of the truck pump or hose.
 
c.   Where Customer’s Product is to be delivered to tank trucks, Owner’s custody
shall cease upon reaching Owner’s dry break coupler at the loading rack at the
terminal.
 
d.  Upon delivery to Customer or Customer’s designee, as provided above, Owner
shall have no responsibility for any loss, damage or injury to persons and/or
property arising out of possession or use of the Product, except to the extent
that such loss, damage and/or injury may be caused by the negligent or wrongful
acts or omissions of Owner.
 
e.  Customer shall pay any and all taxes, licenses, fees or other charges and/or
assessments, (including any charge or payment in lieu thereof), including
inventory and product ownership taxes, if any, on Customer’s Product and
Customer’s property at the Terminal.  Customer shall pay applicable sales tax an
terminal services.  Customer shall reimburse Owner for any costs or expense
incurred by Owner in association with the type of tax, expense, fee or cost
referenced in this subsection.
 
 
4.3
Except for any operator lien allowed by law, Owner shall not allow any lien or
encumbrance against the Product and shall indemnify, defend and hold Customer
harmless from and against all claims and damages, including attorney’s fees,
resulting there from.



Terminaling Services Agreement – Commingled Products – Fuel Streamers, Inc.

 
6

--------------------------------------------------------------------------------

 
 
 
5.
PRODUCT LOANS AND EXCHANGES:

 
 
5.1
This Agreement is for commingled services.  Customer’s Product may be handled,
stored and commingled with products of like grade and quality belonging to
others as customary or prudent to normal Terminal operations.

 
5.2 
Product loans from one terminal customer’s inventory to that of another will be
allowed, subject to written permission granted beforehand by the lending
customer, and proper accounting for loans.   Routine assurances will be given to
all parties that negative inventories will not exceed reasonable deficiencies
and prompt action will be taken to restore positive balances.

 
5.3 
Terminal customers (including Owner), from time to time, may exchange volumes of
Product at the Terminal in order to maintain continuity of deliveries.  Such
exchanges will be made (including the transfer of Product among the Terminal
tankage) only after specific exchange agreements are executed.

 
 
6.
PRODUCT MEASUREMENT:

 
 
6.1
Quantities of Product received into and delivered from the Terminal shall be
determined by gauge readings of tanks before and after each shipment and tank
truck meter bills of lading for truck deliveries.  The quantities in storage at
any time shall be determined from Terminal inventory records of receipts and
deliveries.  Inventory records of Product shall be verified against the sum of
the material in Terminal tanks as well as line charge.  Gauging of Product
received, delivered and in storage shall be taken jointly by representatives of
the Parties:  provided that if Customer does not have representatives present
for gauging, Owner’s gauging shall be conclusive.  Customer shall have the right
to use certified public inspectors at its own expense.

 
 
6.2
(a) Quantities of Product received into tanks shall be determined by tank
gauges.

(b)  Quantities of Product delivered into tank trucks shall be determined by
proved loading rack meters.
 
 
6.3
Quantity determinations shall be corrected to sixty degrees Fahrenheit (60 F°)
based on a U.S. gallon of two-hundred thirty-one (231) cubic inches and
forty-two (42) gallons to the barrel, or metric equivalents, in accordance with
the latest supplement or amendment to appropriate ASTM Petroleum Measurement
Tables.

 
6.4 
Owner will furnish Customer with daily inventory reports, bills of lading and
monthly inventory reports.  Owner certifies to Customer the accuracy of all
gauging and Terminal records as to quantities, and grants Customer reasonable
access during normal business hours for purposes of examination, testing and
audit of Terminal records pertaining to the receipt, handling, storage and
delivery of Customer Product.  Customer may at its sole cost and expense,
utilize independent testing services and independent auditors for such purposes,
and Owner shall grant reasonable access to such representatives for said
purposes.



Terminaling Services Agreement – Commingled Products – Fuel Streamers, Inc.

 
7

--------------------------------------------------------------------------------

 
 
7.
PRODUCT GAINS AND LOSSES:

 
 
7.1
During such time as Owner is the custodian of Product, and Tank roofs are
floating Owner will indemnify Customer against any unexplained Product loss due
to evaporation, shrinkage, line loss and clingage.

 
7.2 
Customer agrees to provide sufficient inventory to maintain Customer’s pro-rata
share of tank bottoms and heels. Customer further agrees to absorb any and all
gains and losses for  distillate fuels.  Owner  will add to and delete from
Customer’s inventory on a routine basis based upon the actual gains and losses
in the tanks.

 
7.3 
Losses of Customer’s Product at the Terminal resulting from fire, lightning, and
extended coverage perils shall be the sole responsibility of Customer, and
Customer waives all claims against Owner for any such losses; provided however,
if a fire or other extended coverage peril is caused in whole or part by the
negligent acts or omissions of Owner, then Owner shall be liable to Customer, in
accordance with Paragraph 7.1, but only to the extent of Owner’s proportionate
share of any such losses caused in whole or in part by Owner.

 
 
8.
FORCE MAJEURE:

 
 
8.1
If either Party is rendered unable, wholly or in part, by force majeure to carry
out its obligations under this Agreement, other than the obligation to pay funds
due, that Party shall give the other Party prompt written notice of the force
majeure with reasonably full particulars thereof; thereupon, the obligations of
the Party giving notice, so far as they are affected by the force majeure, shall
be suspended during, but not longer than, the continuance of the force
majeure.  The affected Party shall use all reasonable diligence to remove the
force majeure as quickly as possible.

 
 
8.2
The requirements that any force majeure shall be remedied with all reasonable
dispatch shall not require the settlement of strikes, lockouts, or other labor
difficulty by the Party claiming force majeure contrary to its wishes.

 
 
8.3
The term “force majeure” as herein employed shall mean an Act of God, strike,
lockout, or other industrial disturbance, act of public enemy, war, blockade,
public riot, lightning, fire, storm, flood, explosion, blackout, governmental
restraint, unavailability of equipment, or any other cause, whether of the kind
specifically enumerated above or otherwise, which is not reasonably within the
control of the Party claiming suspension.



Terminaling Services Agreement – Commingled Products – Fuel Streamers, Inc.

 
8

--------------------------------------------------------------------------------

 
 
 
8.4
If either party is rendered unable to perform by reason of force majeure for a
period in excess of 120 days, then the other Party may terminate this Agreement
upon written notice to the Party claiming force majeure.

 
 
9.
AVAILABILITY OF FACILITIES:

 
 
9.1
Customer shall have the right, reasonably exercised (1) to observe and verify
Owner’s performance of its services hereunder and (2) to have ingress and egress
to, from and within the Terminal to the extent required for the purposes of this
Agreement.  Customer shall exercise none of such rights in any way, which will
materially and unreasonably interfere with or diminish Owner’s control over or
its operation of the Terminal, and Customer shall be subject to reasonable rules
and regulations affecting the Terminal promulgated by Owner from time to
time.  Customer acknowledges and agrees that under this Agreement no Customer
vehicles or vehicles acting on behalf of Customer shall be granted access to the
Terminal until the Owner thereof has been properly qualified and has executed
the then-current Terminal Access Agreement.

 
 
9.2
Customer shall cause all persons receiving or delivering its Product to utilize
only those portions of the Terminal facilities designated for such purposes by
Owner and only for the period of time required for expeditious completion of
such receipt and delivery.

 
 
9.3
Customer acknowledges that any grant of the right of access to the Terminal
hereunder or under any document related hereto shall be a grant merely a license
and shall convey no interest in or to the Terminal or any part thereof, and may
be withdrawn by Owner at its discretion.

 
10.
GENERAL / NOTICES:

 
 
10.1
Any notice required under this Agreement , shall be deemed received if delivered
by United States mail, certified or registered, return receipt requested,
confirmed overnight courier service, or confirmed facsimile transmission
addressed as follows:

 
Customer
 
Owner
CONTRACT MATTERS
  
Intercontinental Fuels, LLC

[Confidential treatment claimed pursuant to Rule 24b-2]


INVOICES - FINANCIAL
[Confidential treatment claimed pursuant to Rule 24b-2]


 
10.2
The term of this Agreement shall be set forth in Attachment “A”.



Terminaling Services Agreement – Commingled Products – Fuel Streamers, Inc.

 
9

--------------------------------------------------------------------------------

 


 
10.3
This Agreement constitutes the entire Agreement between the Parties with respect
to the subject matter hereof and may not be amended without the prior written
consent of the Parties hereto.



 
10.4
THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF TEXAS WITHOUT
REGARD TO ITS CONFLICT OF LAW RULES.



11.
ASSIGNABILITY:

 
11.1
This Agreement shall be binding upon and shall inure the benefit of the
successors and permitted assigns of the Parties; provided, however, that this
Agreement and the obligations of the Parties hereunder shall not be assignable
by either Party without the express prior written consent of the other Party,
which consent shall not be unreasonably withheld provided, however, Owner may
assign to any bank or other financial institution Owner’s right to receive any
and all fees, rates, and charges to be received by it from Customer under this
Agreement.

 
12.
COMPLIANCE WITH LAW:

 
12.1 
The Parties, and the customers, carriers and contractors of each, shall be
separately and solely responsible for compliance with all laws, rules,
regulations, ordinances, order and decrees specifically applicable to such Party
or person, and such Party’s or person’s products, facilities and equipment.

 
 
12.2
Owner, as operator of the Terminal, shall have no responsibility with regard to
Customer’s obligations under any state or federal mandatory allocation program
applicable to Customer’s Products, and Customer agrees that any restrictions
placed on withdrawals by Customer or its purchasers will be solely Customer’s
responsibility to administer.

 
 
12.3
Government Regulations:  Each Party warrants that the Products it delivers
hereunder will be delivered and handled in material compliance with all federal,
state and local laws and regulations.  Owner warrants that it may lawfully
receive, store, sell, use and transport such Products in interstate and
intrastate commerce, and agrees to furnish Customer any evidence required to
prove compliance with such laws, regulations and proclamations and to file with
governmental agencies reports evidencing such compliance if required by such
law, regulations, and proclamations.



Terminaling Services Agreement – Commingled Products – Fuel Streamers, Inc.

 
10

--------------------------------------------------------------------------------

 
 
13.
FIXTURES AND EQUIPMENT:

 
 
13.1
All fixtures, equipment and appurtenance attached to the tanks, pipelines and
other facilities of the Terminal by either Party (except for special equipment
paid for by Customer which it may remove provided Customer pays for all damage
caused thereby) shall be and remain the property of Owner.  Customer may install
no such items without the prior written permission of Owner.

 
14.
DEFAULT AND REMEDIES:

 
14.1
Should Customer default in the prompt performance and observance of any material
terms or conditions of this Agreement, including those relating to the payment
of money, and such default shall continue for thirty (30) or more days after
receipt of written notice thereof from Owner, or should Customer become
insolvent, go into bankruptcy, voluntary or involuntary, or be placed in the
hands of a receiver, then and in such event, any fees for services rendered or
to be rendered, and any throughput fees required to be paid hereby for the whole
remaining Term hereof shall, at the option of Owner become immediately due and
payable, subject to the provisions of this Agreement that limit Customer’s
liability, and Owner shall have the right, at its option, to terminate this
Agreement.  Owner shall further have the right, in the event of Customer’s
default hereunder, to exercise its operator’s contractual lien as hereinafter
provided   refuse receipt and delivery of Customer’s Product and take such other
action as it may deem reasonably necessary, which rights may be exercised as
Owner determines, without waiver of any rights not so exercised, subject to the
provisions of this Agreement that limit Customer’s liability.

 
 
14.2
Should Owner fail in its obligations hereunder, and such failure continue for
more than 30 days after written notice thereof from Customer, then Customer, in
addition to any other rights provided by applicable law, may terminate this
Agreement and collect appropriate damages accorded to Customer under law subject
to the provisions of this Agreement which may limit liability.

 
14.3 
Owners, as Terminal operator and bailee of Customer’s Products, is hereby
granted a first and preferred lien on the Product and any property of Customer
located at the Terminal from the time of receipt until delivery to Customer, to
secure the payment of all sums due from Customer as a result of services
provided by this Agreement. In the event customer should fail to pay sums owed
by it to Owner or otherwise cause a default under this agreement after notice as
above provided, Owner may proceed in law to enforce its lien to satisfy all
contractual of Customer, including all cost, attorney fees, and expense incurred
by Owner in the enforcement of its lien and the recovery of monies owed to it by
Customer. All of Owner’s rights hereunder are subject to the provision of this
Agreement that limit Customer’s liability.



Terminaling Services Agreement – Commingled Products – Fuel Streamers, Inc.

 
11

--------------------------------------------------------------------------------

 
 
 
14.4
Within  sixty (60) days of termination of or default under this Agreement,
subject to any lien in favor of Owner, customer shall remove from the Terminal
its Product and comply with any provision of this Agreement requiring Customer
to clean tanks in which Customer product was handled. Failure to do so within
the allowed time period will result in Customer being liable to Owner for the
cost of storage and handling of said Product at a rate Of $0.01 per barrel  per
day storage in addition to any other fees rates payable to Owner by Customer
hereunder or otherwise

 
 
14.5
Acceptance of Owner of any payment from Customer for any charge or service after
termination of this Agreement shall not be deemed a renewal of this Agreement
under any circumstances, nor a waiver of any rights Owner may have under this
Agreement or otherwise.

 
15.
INSURANCE, LIABILITY AND INDEMNITY:

 
15.1 
Customer shall carry insurance covering Product inventories, if any be desired
by Customer, at its own expense.

 
15.2 
Owner shall not be liable for:

 
 (a)  loss of Customer’s Product  due to evaporation, shrinkage, line loss and
clingage of product handled by Owner during the Term except to the extent   such
losses are due to the fault of Owner and as otherwise specifically provided
herein:
(b)  loss of Customer’s product associated with customer approved Product
flushing to eliminate  residual particles or other contaminants from pipelines,
tanks valves or pumps; and  or damages arising from any Force Majeure Event.
 
15.3 
To the extent permitted by law, the Parties shall indemnify and hold each other,
and each others’ parents and affiliates, and its and their officers, directors,
managers, employees, members, stockholders and representatives harmless from and
against any loss or liability, including legal expenses, arising out of or
associated with any claim or cause of action arising from the indemnifying
Party’s negligent or willful actions or omissions in the exercise of the
privileges herein granted and obligations herein undertaken, for loss of or
damage to property or natural resources, violation of any governmental laws,
regulations, or orders, or injury to or death of persons including not by
limitation Customer’s and Owner’s property and employees, contractors, agents
and other representatives, in whole or in part caused by, resulting from,
growing out of, or incidental to the indemnifying Party’s negligent or wrongful
actions or omissions.  The indemnifying Party shall, at the option of the
non-indemnified Party defend the indemnified Party at the indemnifying Party’s
sole cost and expense in any litigation or administrative enforcement action
involving the same; provided, however, that such indemnification and hold
harmless shall not apply to claims for loss, damage, injury, or death, to the
extent same arise out of indemnified Party’s negligent acts or omissions or
willful actions or omissions.



Terminaling Services Agreement – Commingled Products – Fuel Streamers, Inc.

 
12

--------------------------------------------------------------------------------

 
 
 
15.4
Notwithstanding any other provisions of this Agreement to the contrary, Owner,
as operator, of the Terminal shall indemnify Customer against and hold Customer
harmless from all environmental claims, demands, actions, losses, damages,
expenses, fees, fines, penalties, costs and liabilities of any nature or kind
arising from Owner’s operation of the Terminal except to the extent that such
claims, demands, actions, looses, damages, expenses, fees, fines, penalties,
costs or liabilities arise out of Customer’s negligent or willful act or
omission.

 
15.5 
THE PARTIES AGREE THAT WHERE THE PERSONAL INJURY TO OR DEATH OF ANY PERSON, OR
LOSS OF OR DAMAGE TO PROPERTY IS THE RESULT OF THE JOINT OR CONCURRENT
NEGLIGENCE OR WILLFUL ACTS OR OMISSIONS OF OWNER AND CUSTOMER, EACH PARTY’S DUTY
OF INDEMNIFICATION SHALL BE IN PROPORTION TO ITS SHARE OF SUCH JOINT OR
CONCURRENT NEGLIGENCE, OR WILLFUL ACTS OR OMISSIONS.

 
 
15.6
Neither Party shall be liable to the other under any circumstances for special,
indirect or consequential damages, punitive damages, loss of profits or loss of
new business.

 
EXECUTED the day and year first above written.
 
INTERCONTINENTAL FUELS, LLC.
 
By:
/s/

 
Michael A. Turchi, General Manger
 
FUEL STREAMERS, INC
 
By:
/s/

 
B. J. Burney, President


Terminaling Services Agreement – Commingled Products – Fuel Streamers, Inc.

 
13

--------------------------------------------------------------------------------

 
 
ATTACHMENT “A”
 
CUSTOMER:  [Confidential treatment claimed pursuant to Rule 24b-2]
 
FACILITY:  Intercontinental Fuels, LLC – North Houston Terminal
 
17617 Aldine Westfield Rd., Houston, TX  77073
 
A.
PRODUCT

 
Customer may throughput the following products under this Agreement:
 
Product
 
·  #2 Distillate Fuel – Low Sulfur, 500 ppm maximum
 
·  #2 Distillate Fuel – Ultra Low Sulfur, 15 ppm maximum
 
·  B100

 
 
B.
RATES AND VOLUME OBLIGATION:

 
 
(i)
Throughput Fees and Volume Obligation:  - Customer shall pay the fees as
described below:

 
Terminaling Services Agreement – Commingled Products – Fuel Streamers, Inc.

 
14

--------------------------------------------------------------------------------

 


Tankage
 
Volume
   
Rate
   
Monthly Charge
 
Commingled
    0     $ 0     $ 0  
Throughput
 
Minimum Volume
   
Rates
   
Minimum Charge Per Quarter
 
#2 Distillated Fuel
         
[Confidential treatment claimed pursuant to Rule 24b-2]
         
B 100
         
[Confidential treatment claimed pursuant to Rule 24b-2]
         
Additives
         
Rate
         
TxLED
         
[Confidential treatment claimed pursuant to Rule 24b-2]
         
BioDiesel Blending-in tank    or rack
         
[Confidential treatment claimed pursuant to Rule 24b-2]
         
Red Dye
         
[Confidential treatment claimed pursuant to Rule 24b-2]
         

 
Customer agrees to provide a pro-rata share of tank bottoms and line fills in
the following tank (s) as long as Customer maintains an inventory in Owner’s
tank
 
 
C.
VALID DELIVERY MODES

 
Inbound via TEPPCO Pipeline
Outbound via tank truck


Terminaling Services Agreement – Commingled Products – Fuel Streamers, Inc.

 
15

--------------------------------------------------------------------------------

 



D.
OPERATING HOURS AND ADDITIONAL SERVICES



Receipts and deliveries of Product shall be made as follows:
 
 
(i)
Hours of Operation:

 
 
§
24 hours per day, 365 days per year for automated tank truck loading

 
 
§
Between the hours of 8:00 a.m. – 4:30 p.m., Monday through Friday (except for
the holidays specified in the current Holiday Schedule) for tank truck receipts.

 
 
E.
ADDITIONAL SERVICES

 
For services requested by Customer which are outside the scope of this Agreement
or services provided to Customer outside of the normal operating hours, Owner
shall be reimbursed at the following rates:
 
 
§
Overtime @ $48 per hour

 
 
§
Holiday @ $72 per hour

 
A minimum charge of $225.00 will apply for each request.
 
 
F.
ESCALATION:

 
The fess, rates and charges payable for hereunder shall be escalated, effective
on the last say of each annual anniversary of the date of commencement of the
Agreement, beginning at the start of the next contract year, by the percentage
increase between  the previous year Consumer price Index for all Urban Consumers
(“CPI-U”) as published in the website of the Bureau of Labor and Statistics,
U.S. Department of Labor and the current year CPI-U. In the event that the CPI
Consumer Price index is no longer kept or published by an agency or entity of
the U.S. Government, them the Parties will agree on a substitute index, which
shall be related to inflation.
 
G.
TERM

 
The term of this Agreement shall be two years commencing upon December 16, 2007
upon  expiration of the initial two year period, this  Agreement shall
automatically renew for two year periods unless terminated in writing by either
Party at least 90 days prior to the expiration date of the then current
term.  If notice of cancellation occurs less than 90 days prior to expiration
date of the then current contract period, said cancellation shall be effective
on the expiration date of the current contract period, said cancellation shall
be effective on the expiration date of the contract period immediately following
the then current contract period


Terminaling Services Agreement – Commingled Products – Fuel Streamers, Inc.

 
16

--------------------------------------------------------------------------------

 
 
H.
HOLIDAY SCHEDULE

 
Owner currently recognizes the following holidays for 2008
 
New Year’s Day
Labor Day
   
Memorial Day
Thanksgiving Day
   
Independence Day (observance
Day after Thanksgiving Day
   
will not be July 4 if July 4
Christmas Eve
   
occurs on a weekend)
Christmas Day

 
Owner shall provide Customer advance notice of the exact date of each holiday
and any other day(s) when Terminal shall have a closure associated with an
extraordinary event or maintenance.
 
ATTACHMENT B
 
PRODUCT SPECIFICATIONS
 
Reserved for product specifications and or MSDS sheets


Terminaling Services Agreement – Commingled Products – Fuel Streamers, Inc.

 
17

--------------------------------------------------------------------------------

 